DETAILED ACTION
	This office action is in response to the amendment filed on August 5, 2022.  In accordance with this amendment, claims 1, 4, 7-12, 14, 19, and 20 have been amended, while new claims 22-23 have been added.
	Claims 1-23 remain pending, with claims 1, 22, and 23 in independent form. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in People’s Republic of China on 01/16/2020. It is noted, however, that applicant has not filed certified copies of the applications CN202010047495.9 and CN202020093995.1 as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded from the earliest non-US PTO application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1:
the claim recites the limitation “a first output”.  This limitation is vague and indefinite under the meaning of 35 U.S.C. 112(b) because although the port is an output, it is also an input for a light beam incident in a direction opposite to that of the output light beam (See Figs. 5 and 6, as the claim has been amended).  If an optical element is claimed as an output, claim confusion results when later features contradict this meaning by reciting input type limitations (such as “configured to transmit” and “incident at the first output” as amended into claim 1 on August 5, 2022).  Examiner suggests replacing the term “a first output” with the term “a first output/input”.
the claim recites the limitation “a second output”. This limitation is vague and indefinite under the meaning of 35 U.S.C. 112(b) because although the port is an output, it is also an input for a light beam incident in a direction opposite to that of the output light beam (See Figs. 5 and 6, as the claim has been amended). If an optical element is claimed as an output, claim confusion results when later features contradict this meaning by reciting input type limitations (such as “configured to transmit” and “incident at the first output” as amended into claim 1 on August 5, 2022). Examiner suggests replacing the term “a second output” with the term “a second output/input”;
the claim recites the limitation “a first forward light”. This limitation is vague and indefinite under the meaning of 35 U.S.C. 112(b) because the light beam does not travel in the forward direction after reflection (See Figure 5).  Examiner suggests replacing the term “a first forward light” with the term “a first reflected light”, the term “a second forward light” with the term “a second transmitted light” and the term “transmit” with the term “input” or “propagate”;
the claim recites the limitation “first backward light”. This limitation along with the limitation “forward light” causes confusion and is vague and indefinite under the meaning of 35 U.S.C. 112(b). Examiner suggests replacing the term “first backward light”” with the term “a first reverse or return light”;
the claim recites the limitation “second backward light”.  This limitation along with the limitation “forward light” causes confusion and is vague and indefinite under the meaning of 35 U.S.C. 112(b). Examiner suggests replacing the term “second backward light”” with the term “a second reverse or return light”.
Applicant may consider defining directions of optical propagation for a frame of reference to future claiming of “backward” and “forward.”  
For these reasons, pending independent claim 1 as a whole does not particularly point out and clearly claim the “metes-and-bounds” and scope of claim 1 as required under 35 U.S.C. 112(b). Claim 1 is not being further treated with respect to prior art until the claim is clarified.  Dependent claims 2-21 are not being further treated with respect to prior art since claims 2-21 are dependent from base claim 1.
Regarding new independent claim 22:
the claim recites the limitation “a first output”.  This limitation is vague and indefinite under the meaning of 35 U.S.C. 112(b) because although the port is an output, it is also an input for a light beam incident in a direction opposite to that of the output light beam (See Figs. 5 and 6, as the claim has been amended).  If an optical element is claimed as an output, claim confusion results when later features contradict this meaning by reciting input type limitations (such as “configured to transmit” and “incident at the first output” as amended into claim 1 on August 5, 2022).  Examiner suggests replacing the term “a first output” with the term “a first output/input”.
the claim recites the limitation “a second output”. This limitation is vague and indefinite under the meaning of 35 U.S.C. 112(b) because although the port is an output, it is also an input for a light beam incident in a direction opposite to that of the output light beam (See Figs. 5 and 6, as the claim has been amended). If an optical element is claimed as an output, claim confusion results when later features contradict this meaning by reciting input type limitations (such as “configured to transmit” and “incident at the first output” as amended into claim 1 on August 5, 2022). Examiner suggests replacing the term “a second output” with the term “a second output/input”;


For these reasons, pending independent claims 22 as a whole does not particularly point out and clearly claim the “metes-and-bounds” and scope of claims 22 as required under 35 U.S.C. 112(b). Claim 22 is not being further treated with respect to prior art until the claim is clarified.
Regarding new independent claim 23:
the claim recites the limitation “a first output”. This limitation is vague and indefinite under the meaning of 35 U.S.C. 112(b) because although the port is an output, it is also an input for a light beam incident in a direction opposite to that of the output light beam (See Figs. 5 and 6, as the claim has been amended).  If an optical element is claimed as an output, claim confusion results when later features contradict this meaning by reciting input type limitations (such as “configured to transmit” and “incident at the first output” as amended into claim 1 on August 5, 2022).  Examiner suggests replacing the term “a first output” with the term “a first output/input”.
the claim recites the limitation “a second output”. This limitation is vague and indefinite under the meaning of 35 U.S.C. 112(b) because although the port is an output, it is also an input for a light beam incident in a direction opposite to that of the output light beam (See Figs. 5 and 6, as the claim has been amended). If an optical element is claimed as an output, claim confusion results when later features contradict this meaning by reciting input type limitations (such as “configured to transmit” and “incident at the first output” as amended into claim 1 on August 5, 2022). Examiner suggests replacing the term “a second output” with the term “a second output/input”;
For these reasons, pending independent claim 23 as a whole does not particularly point out and clearly claim the “metes-and-bounds” and scope of claim 23 as required under 35 U.S.C. 112(b). Claim 23 is not being further treated with respect to prior art until the claim is clarified.
Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 24-27), filed August 5, 2022, with respect to the rejections of claims 7 and 14 under 35 U.S.C. 112(b) and to claims 1-3, 12, 18-19, and 21 under Shirasaki et al. (US 6226115 B1) and further in view of Lee et al. (US 5737104 A) (rejected under 35 U.S.C. 103), have been fully considered and are persuasive. Therefore, those rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the outlined 35 U.S.C. 112(b) rejections under vagueness and indefiniteness above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Reference A to Cheng et al. (US 5594821 A) teaches an integrated optical isolator with a splitter/filter that is selected to transmit some of the input signal on a first input port and to reflect the remaining un-transmitted portion of the input optical signal to a first output port proximate to the first input port.
-Reference B to Kim et al. (US 5880875 A) discloses a light amplifier with a multi-stage optical isolator that has two input ports and two output ports for cutting-off a reverse flow of a forwarding light when a following input light enters a first input port and when an output light enters a second input port.
-Reference C to Guan et al. (US 6317250 B1) teaches a method and apparatus for optically isolating multiple core optical fibers that are optically coupled to optical birefringent elements, reciprocal and non-reciprocal rotators, and through a lens assembly to a multiple core optical fiber output.
Applicant's amendment August 5, 2022 has necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is 571-272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        10/06/2022




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 13, 2022